Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 1 of 12 Page ID #:1180



 1   D. Jason Davis (State Bar No. 193225)
     DAVIS LAW GROUP,th PLC
 2   401 Wilshire Blvd., 12 Floor
     Santa Monica, CA 90401
 3   Telephone: (424) 256-0070
     Facsimile: (424) 256-7950
 4   jdavis@dlglawcorp.com

 5   Attorneys for Plaintiff John Herzfeld

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11
     JOHN HERZFELD, an individual,           CASE NO.: 2:18-CV-09784-ODW-SS
12
                                             PLAINTIFF’S REPLY TO
13               Plaintiff,                  DEFENDANT TEVA
                                             PHARMACEUTICALS USA, INC.
14 vs.                                       OMNIBUS WELFARE PLAN’S
                                             OPPOSITION TO MOTION TO
15 TEVA PHARMACEUTICALS USA,                 ESTABLISH APPROPRIATE
   INC. OMNIBUS WELFARE PLAN;                STANDARD OF REVIEW
16 QUANTUM HEALTH, INC. WHICH                Date:   April 27, 2020
   WILL DO BUSINESS IN CALIFORNIA            Time:   1:30 p.m.
17 AS COORDINATED HEALTHCARE;                Ctrm:   5D
   MERITAIN HEALTH, INC; MCMC,
18 LLC; and AETNA LIFE INSURANCE
   CO.
19
                 Defendants.
20
21

22

23

24

25

26

27

28
Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 2 of 12 Page ID #:1181




  1                   MEMORANDUM OF POINTS AND AUTHORITIES
  2 I.      INTRODUCTION
  3         Defendant Teva Pharmaceuticals USA, Inc. Omnibus Welfare Benefit Plan’s (the
  4 “Plan”) interpretation of the relevant provisions of the Medical Benefit Section of the

  5 Plan (the “Medical Benefit”) violates basic contract interpretation principals with regard

  6 to ERISA governed employee benefit plans. The Plan claims that the Plan Administrator

  7 has “ultimate discretionary authority” to determine whether a requested service or device

  8 is Experimental and/or Investigational. Yet, the evidence shows that Defendant

  9 Quantum Health, Inc. (“Quantum”), an entity with no discretionary authority, decided

 10 Plaintiff John Herzfeld’s (“Jack”) initial claim for benefits, both of his appeals and then

 11 selected the Independent Review Organization (“IRO”) to decide Jack’s external review.

 12 Quantum had no authority to take any of these actions.

 13         The Plan attempts to maneuver around these violations of the Medical Benefit by
 14 claiming that Quantum acted “in conjunction with” the Plan Administrator and that the

 15 Plan Administrator made the determination. However, the evidence is uncontroverted

 16 that the Plan Administrator had no discretion to decide Jack’s claim for benefits and,

 17 even if it did, it did not exercise that discretion. It is also uncontroverted that Meritain

 18 Health, Inc, as the Claims Fiduciary, was the only fiduciary that was vested with the

 19 discretionary authority to make a final determination of whether the Myomo, Inc.

 20 MyoPro was Experimental and/or Investigational and whether Jack’s claim for benefits

 21 should be approved or denied;

 22         Because Meritain did not exercise its discretionary authority to make a final
 23 determination of Jack’s claim, the Court must apply the de novo standard of review.

 24 Quantum had no authority to approve or deny Jack’s claim for benefits. Furthermore,

 25 these egregious violations of the Medical Benefit coupled with Teva’s Pharmaceuticals

 26 inherent conflict of interest as the payer of claims and the Plan Administrator dictate that

 27 a heightened standard of scrutiny should be applied.

 28 ///
                                                      1
             PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA, INC. OMNIBUS WELFARE PLAN’S
                        OPPOSITION TO MOTION TO ESTABLISH APPROPRIATE STANDARD OF REVIEW
Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 3 of 12 Page ID #:1182




  1 II.    THE PLAN TAKES NUMEROUS LIBERTIES BY READING TERMS
  2        INTO THE PLAN PROVISIONS THAT DO NOT EXIST
  3        The Plan misinterprets a number of provisions by erroneously claiming two
  4 separate claims procedures exist, as well as arguing the Medical Benefit grants the Plan

  5 Administrator discretionary authority that does not exist. Furthermore, nothing in the

  6 Medical Benefit designates Quantum as the fiduciary to make initial benefit

  7 determinations or conduct internal appeals.

  8        In adjudicating ERISA plans, courts apply “traditional rules of contract
  9 interpretation as long as they are consistent with federal labor policies.” Management

 10 Aeronautical Indus. Dist. Lodge 91 of Int'l Ass'n of Machinists & Aerospace Workers,

 11 AFL-CIO v. United Techs. Corp., Pratt & Whitney, 230 F.3d 569, 576 (2d Cir. 2000).

 12 Furthermore, the contract should be read in light of the underlying goals of ERISA. (Id.)

 13 Courts will employ traditional common law principles of contract interpretation to

 14 resolve the ambiguities in plan provisions. Citizens Ins. Co. of Am. v. MidMichigan

 15 Health ConnectCare Network Plan, 449 F.3d 688, 694 (6th Cir. 2006). Courts “must

 16 construe ambiguities in an ERISA plan against the drafter and in favor of the insured.”

 17 Barnes v. Independent Auto. Dealers of Cal., 64 F.3d 1389, 1393 (9th Cir.1995).

 18        A.      The Care Coordination Process Does Not Grant Authority to Quantum
 19                or the Plan Administrator to Determine Claims.
 20        The Plan claims “the Medical Benefit sets out both the procedure to make claims
 21 for medical benefit coverage (ECF 84-1 at 59-62 [page references are to the specific

 22 page of the Medical Benefit]), and the procedure for a separate Care Coordination

 23 process (see id. at 8-12).” (Plan Opposition [“Opp.”] p. 3, lines 4-6) The Plan further

 24 claims that these are “two distinct processes.” (Id. at lines 14-16). The Plan’s

 25 assessment of the claims procedure is misguided. There is a single claims procedure for

 26 making an initial claim for benefits that is outlined in the section entitled, “Claims

 27 Procedures.” (ECF 84-1 at pp. 58-61). Under the subheading, “Procedures for all

 28 Claims,” the Medical Benefit requires that “[t]o receive benefits under the Medical
                                                      2
             PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA, INC. OMNIBUS WELFARE PLAN’S
                        OPPOSITION TO MOTION TO ESTABLISH APPROPRIATE STANDARD OF REVIEW
Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 4 of 12 Page ID #:1183




  1 Benefit, the claimant . . . must follow the procedures outlined in this section.” In
  2 addition, it states that “[t]here are four different types of claims: (1) pre-service claims;

  3 (2) urgent care claims; (3) concurrent care claims; and (4) post-service claims.” (Id.at p.

  4 59.) There is a separate claims procedure for each type of claim. (Id.).

  5         A pre-service claim for benefits is one that requires approval before “obtaining the
  6 health care in question.” (ECF 84-1 at p. 59.) “For a pre-service claim, the Claims

  7 Fiduciary will notify you of the Medical Benefit’s benefit determination (whether

  8 adverse or not) within a reasonable period of time . . .” (Id.). If the Claims Fiduciary

  9 needs additional time to render its decision for a pre-service claim, the Claims Fiduciary

 10 must notify the claimant within 15 days of receiving the claim “when the Claims

 11 Fiduciary expects to make its decision.” (Id.) (emphasis added). Thus, the Medical

 12 Benefit provides that the Claims Fiduciary and no one else has the authority whether to

 13 approve a pre-service claim.

 14         The Care Coordination process is used to initially assess certain claims, including
 15 those that require “pre-notification,” otherwise known as “pre-service” claims (ECF 84-

 16 1 at p. 8) Thus, the Care Coordination process is used as an initial evaluation for claims

 17 that require preapproval (“pre-service claims”), including Durable Medical Equipment

 18 or orthotics that cost more than $500. (Id.). Contrary to the Plan’s claim, the Care

 19 Coordination is not a requirement, however, the Plan requires its use “[t]o be covered at

 20 the highest level of benefit.” (Id.). Failure to use the Care Coordination Process can

 21 result in a penalty or a reduction in benefits. (Id.)

 22         The Medical Benefit outlines a “Utilization Review” for pre-service claims for
 23 benefits. “The Care Coordinators will review each pre-notification request to evaluate

 24 whether” it meets “utilization criteria.” (ECF 84-1 at p. 8) The utilization criteria is not

 25 set forth in the Medical Benefit. “If a pre-notification request does not meet these

 26 criteria, a medical director of Quantum Health will review the request.” (Id.) “He or she

 27 will then provide, through the Care Coordinators, a recommendation to the Plan

 28 Administrator whether the request should be approved, denied, or allowed as an
                                                      3
             PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA, INC. OMNIBUS WELFARE PLAN’S
                        OPPOSITION TO MOTION TO ESTABLISH APPROPRIATE STANDARD OF REVIEW
Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 5 of 12 Page ID #:1184




  1 exception.” (Id.)
  2        The Care Coordination Process section of the Medical Benefit does not state that
  3 the Plan Administrator has any discretionary authority to make a decision. The Medical

  4 Benefit states that the Plan Administrator will receive a recommendation from Quantum,

  5 but the Plan makes no grant of authority to the Plan Administrator to act on the

  6 recommendation. The reason that the Medical Benefit contains no authority for the Plan

  7 Administrator to act on the recommendation is because any “final determination” is to

  8 be made “by and in the sole discretion of the Claims Fiduciary.” (ECF 84-1 at p. 74)

  9        The Plan erroneously claims that by Quantum transmitting a recommendation to
 10 the Plan Administrator, “[t]he Medical Benefit appoints Defendant Quantum to

 11 administer the Care Coordination process in conjunction with the Plan Administrator.”

 12 (ECF 84-1 at 7-11.) (Opp., p. 4, lines 8-10; p. 7, lines 7-14) It is unclear what the Plan

 13 means by “in conjunction with.” Because Quantum makes a “recommendation” to the

 14 Plan Administrator whether the pre-service claim meets some unspecified “utilization

 15 criteria,” it does not mean that Quantum has any discretionary authority to approve or

 16 deny the pre-service claim. In addition, by transmitting a recommendation to the Plan

 17 Administrator, the Plan Administrator is not magically conferred final discretionary

 18 authority or any discretionary authority to make a benefits determination of a claim. The

 19 Claim Procedures and Definition sections of the Medical Benefit make clear that

 20 Meritain is the only fiduciary that has any discretionary authority to make a final

 21 determination of a benefits claim. (ECF 84-1 at p. 59 [“when the Claims Fiduciary

 22 expects to make its decision”]; see also, ECF 84-1 p. 60 (“If the Claims Fiduciary denies

 23 a claim”]) The Claims Procedure section contemplates that decisions regarding approval

 24 or denial of claims is within the purview of the Claims Fiduciary and no one else. The

 25 Plan’s claim that the Plan Administrator has discretionary authority is an erroneous

 26 claim that the Plan attempts to read into the Medical Benefit.

 27        The Plan’s contention that Meritain only makes “medical benefit coverage”
 28 determinations while “the ultimate discretionary authority for decisions made in the Care
                                                      4
             PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA, INC. OMNIBUS WELFARE PLAN’S
                        OPPOSITION TO MOTION TO ESTABLISH APPROPRIATE STANDARD OF REVIEW
Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 6 of 12 Page ID #:1185




  1 Coordination process—including in particular the determination as to whether a device
  2 or procedure is ‘Experimental and/or Investigational’—remains with the Plan

  3 Administrator” is a misreading of the Medical Benefit terms. (Opp., p. 7, lines 2-6) The

  4 Medical Benefit is explicit that only Meritain has any discretionary authority. Meritain,

  5 as the Claims Fiduciary, is “the entity that has final discretionary authority to whether

  6 benefits will be paid under the Medical Benefit.” (Id. at p. 72). In addition, the Medical

  7 Benefit states that “[f]inal determination” whether a device such as the MyoPro is

  8 “Experimental and/or Investigational,” whether a requested service constitutes a

  9 “Medical Necessity” or whether the Plan will pay for a treatment, service or device “will

 10 be made by and in the sole discretion of the Claims Fiduciary.” (Id. at 74)

 11        B.      Final Determination of Experimental and/or Investigational is
 12                Determined by Meritain
 13        The Plan claims that “[u]nder the terms of the Plan, the Plan Administrator (i.e.,
 14 Teva) has the ultimate discretionary authority to make a ‘final and binding’

 15 determination as to whether services, supplies, care and treatment are ‘Experimental

 16 and/or Investigational’ as defined by the Medical Benefit. (Id. at 74.)” (Opp., p. 2, line

 17 27 to p. 3, line 2; p. 4, lines 3-7). The Plan also claims that the Plan Administrator has

 18 “discretionary authority” over the Care Coordination process. (Opp., p. 4, lines 3-4) The

 19 Medical Benefit makes no mention of conferring “ultimate discretionary” authority to

 20 the Plan Administrator. The fact that the “Plan Administrator” has the ability to make a

 21 binding determination whether services, supplies, care and treatment are “Experimental

 22 and/or Investigational” does not imply that it has the discretionary authority to decide a

 23 benefits claim that is given to the Claims Fiduciary. Furthermore, the claim that the

 24 determination of Experimental and/or Investigational is conducted through the Care

 25 Coordination process is a false statement. (See Opp., p. 6, lines 17-24). The Care

 26 Coordination process makes no mention of making a determination whether a service,

 27 supplies, or treatment are Experimental and/or Investigational.

 28        Rather, the Definition section explains how an Experimental and/or
                                                      5
             PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA, INC. OMNIBUS WELFARE PLAN’S
                        OPPOSITION TO MOTION TO ESTABLISH APPROPRIATE STANDARD OF REVIEW
Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 7 of 12 Page ID #:1186




  1 Investigational determination is made. The Medical Benefit states that the “Plan must
  2 make an independent evaluation of the standings of each specific technology as to

  3 whether such technology is Experimental and/or Investigational or non-Experimental

  4 and/or Investigational.” (ECF 84-1 at p. 73). The Medical Benefit does not state that

  5 Quantum will make such a determination, nor does it state that the determination is made

  6 “in conjunction” with the Care Coordination process.

  7        The Medical Benefit is clear that “final determination” of the following are made
  8 “by and in the sole discretion” of the Claims Fiduciary: (1) Experimental and

  9 Investigational; (2) Medical Necessity; and/or (3) “whether a proposed drug, device,

 10 medical treatment or procedure is covered the Medical Benefit.” (ECF 84-1, p. 74) It

 11 cannot be assumed that the Plan Administrator has authority to make determinations that

 12 can take precedence over the Claims Administrator when the Medical Benefit explicitly

 13 vests “final” determinations with the Claims Fiduciary, not the Plan Administrator. At a

 14 minimum, there is an ambiguity regarding whether the Plan Administrator or the Claims

 15 Fiduciary makes the determination whether a treatment or device is Experimental and/or

 16 Investigational. Here, any such ambiguity would be resolved against the Plan as the

 17 drafter. Barnes, 64 F.3d at 1393.

 18        C.      Quantum Was Not Authorized to Decide Jack’s Appeals
 19        The Plan misunderstands the requirements of the internal review procedure set
 20 forth in the Medical Benefit. The Plan argues:

 21        initial appeal of an adverse decision is made to Quantum (id. at 63), during which
           process the ‘appropriate named fiduciary of the Plan’ – which for the Care
 22        Coordination process is clearly identified by the Plan to be Teva, the Plan
           Administrator, as assisted by Quantum – consults with an experienced medical
 23        professional to review the decision (id. at 62).
 24 (Opp, p. 4, line 25 to p. 5, line 2) This statement is nonsensical. The Plan is trying to

 25 bootstrap Quantum’s denial of benefits as being an official decision made by the Plan,

 26 which it did not make.

 27        The internal review process is set forth in pages 61-64 of the Medical Benefit. The
 28 Medical Benefit does not state that Quantum conducts the internal review. Rather, a
                                                      6
             PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA, INC. OMNIBUS WELFARE PLAN’S
                        OPPOSITION TO MOTION TO ESTABLISH APPROPRIATE STANDARD OF REVIEW
Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 8 of 12 Page ID #:1187




  1 request for an internal review is submitted by mailing the request to Quantum. (ECF 84-
  2 1 at p. 62.) The first level appeal is “conducted by an appropriate named fiduciary of the

  3 Plan who did not make the adverse determination that is the subject of the appeal.” (ECF

  4 84-1 at p. 61).

  5          As the Plan admits, Quantum conducted both the initial determination and the first
  6 level appeal. (Opp., p. 6, lines 1-4; ECF 84-5). Quantum also conducted the second

  7 level appeal and used the same reviewer, Sarah Bantner, for both appeals. (ECF 84-5

  8 and 84-7) Despite the fact that each appeal should have used a different named fiduciary,

  9 the Plan allowed Quantum, who was not authorized to conduct the appeal in the first

 10 place, to conduct both appeals using the same reviewer.

 11          Quantum did not have any discretionary authority to render a final determination,
 12 which should have been made by Meritain. (ECF 84-1 at p. 74) The Medical Benefit is

 13 explicit that the Claims Fiduciary makes the final determination of an appeal as

 14 evidenced in the procedure for an external review:

 15          Any such additional information received by the IRO will be forwarded on
             and shared with the Claims Fiduciary. The Claims Fiduciary, based upon
 16          any new information received, may reconsider its final internal adverse
             determination. (ECF 84-1 at p. 65) (emphasis added)
 17
             Lastly, further evidence of the Plan’s failure to follow the written procedures of
 18
      the Medical Benefit is illustrated by the fact that while a request for an external review is
 19
      mailed to Quantum, it is Meritain who is supposed to determine whether the criteria for
 20
      an external review are met and to then select the IRO to conduct the external review.
 21
      Quantum instead of Meritain made those decisions. (ECF 84-9)
 22
      III.   MERITAIN’S FAILURE TO EXERCISE ITS DISCRETIONARY
 23
             AUTHORITY MEANS DE NOVO REVIEW APPLIES
 24
             “When a plan does not confer discretion on the administrator ‘to determine
 25
      eligibility for benefits or to construe the terms of the plan,’ a court must review the
 26
      denial of benefits de novo.” Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 963 (9th
 27
      Cir. 2006), quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115, (1989).
 28
                                                       7
              PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA, INC. OMNIBUS WELFARE PLAN’S
                         OPPOSITION TO MOTION TO ESTABLISH APPROPRIATE STANDARD OF REVIEW
Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 9 of 12 Page ID #:1188




  1 Furthermore, when a benefit decision is rendered by a party other than the one vested
  2 with the discretionary authority to do so, a court will apply the de novo standard of

  3 review. Nelson v. EG & G Energy Measurements Group, Inc., 37 F.3d 1384, 1389 (9th

  4 Cir. 1994). Here, Meritain was the only fiduciary with authority to make any

  5 determinations. Final determination whether the MyoPro was Experimental and/or

  6 Investigational was to be made “by and in the sole discretion” of Meritain. (ECF 84-1 at

  7 p. 74) Meritain admits by way of its Non-Opposition that it did not make any

  8 determinations. Thus, there was no exercise of discretion with regard to the denial of

  9 Jack’s claim for benefits.

 10        The Plan argues “by providing that the Plan Administrator has the ability to make
 11 a ‘final and binding’ determination . . .through the Care Coordination process, the

 12 Medical Benefit confers just such discretionary authority.” (Opp., p. 6, lines 17-24) First,

 13 there is no evidence the Plan Administrator ever made a determination whether the

 14 MyoPro was “Experimental and/or Investigation.” In fact, the Plan admits in its

 15 Opposition that Leslie Roth, a Quantum Nurse Care Coordinator, made the initial

 16 determination. (Opp., p. 5, lines 11-13) The appeals were then determined by Quantum’s

 17 Appeals Coordinator, Sarah Bantner. (ECF 84-5 and 84-7). Thus, the Plan

 18 Administrator did not exercise any discretionary authority.

 19        Second, a final determination could only be made by Meritain. (ECF 84-1 at p.
 20 74) Thus, Meritain was the only entity that had the discretionary authority to finally

 21 decide Jack’s claim for benefits. The Plan’s argument that there is a segregated process

 22 between the Care Coordination process and a claim for what the Plan terms “medical

 23 benefit coverage” is a misreading of the Plan. Nowhere in the Medical Benefit does it

 24 state Meritain is only responsible for determining “medical benefit coverage.” The

 25 phrase exists nowhere in the document.

 26        Even if the Court accepted the Plan’s argument that the Plan Administrator had
 27 limited discretionary authority to determine whether the MyoPro was considered

 28 Experimental and/or Investigational under the terms of the Medical Benefit, there is no
                                                      8
             PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA, INC. OMNIBUS WELFARE PLAN’S
                        OPPOSITION TO MOTION TO ESTABLISH APPROPRIATE STANDARD OF REVIEW
Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 10 of 12 Page ID #:1189




  1 evidence that the Plan Administrator ever exercised this authority. All determinations
  2 were made by Quantum, not the Plan Administrator. The Plan cannot rectify this

  3 procedural violation by claiming Quantum’s decision was done “in conjunction” with

  4 the Plan Administrator or that it was assisted by Quantum. No such evidence exists.

  5 IV.    TEVA’S CONFLICT OF INTEREST DICTATES A HEIGHTENED
  6        STANDARD OF SCRUTINY SHOULD BE APPLIED
  7        Teva is both the Plan Sponsor and Plan Administrator. As a purportedly self-
  8 funded Plan, Teva would be financially responsible for payment of benefits under the

  9 Medical Benefit section of the Medical Benefit. As a result, a conflict of interest

 10 necessarily exists because Teva has an incentive to save money by not paying claims.

 11 The Ninth Circuit has recognized this conflict of interest and dictated that such conflict

 12 of interest must be considered when determining the applicable standard of review.

 13 Abatie, 458 F.3d at 966-967.

 14        The Plan claims any conflict of interest is abated by the fact that it used Quantum
 15 to conduct the Care Coordination process and internal appeals, who in turn consulted

 16 with AllMed when the appeals were decided. (Opp., p. 12, lines 16-21) The numerous

 17 procedural violations coupled with this conflict of interest dictate a heightened standard

 18 of review should apply.

 19        Quantum was not granted discretionary authority to determine whether a treatment
 20 or device was Experimental and/or Investigational. Quantum was not authorized to

 21 decide whether a claim for benefits should be approved or denied. Yet, Quantum

 22 administered the entire claims process, including denying the initial claim, denying both

 23 appeals and selecting the IRO to conduct the external review. Quantum had no authority

 24 to take any of these actions and the Plan and Meritain’s failure to prevent this from

 25 happening resulted in numerous violations and prevented Jack from receiving a full and

 26 fair review.

 27 ///

 28 ///
                                                      9
             PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA, INC. OMNIBUS WELFARE PLAN’S
                        OPPOSITION TO MOTION TO ESTABLISH APPROPRIATE STANDARD OF REVIEW
Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 11 of 12 Page ID #:1190




  1 V.     THE MEDICAL BENEFIT’S STOP-LOSS INSURANCE SHOULD
  2        SUBJECT THE PLAN TO CAL. INSURANCE CODE § 10110.6
  3        The Plan contends that the discretionary clause in the Medical Benefit is not
  4 voided because Insurance Code § 10110.6 is preempted and does not apply to health

  5 insurance. In addition, the Plan argues that stop-loss insurance does not convert a self-

  6 funded plan to an insured plan.

  7        The ban on discretionary provisions set forth in Cal. Ins. Code § 10110.6 applies
  8 to health insurance. Mahlon D. v. Cigna Health and Life Insurance Company, 291

  9 F.Supp.3d 1029, 1033 (N.D. Cal. 2018); see also Cal. Ins. Code § 106(b). The Plan

 10 contention that its stop-loss insurance does not apply to the Medical Benefit is

 11 inaccurate. The Medical Benefit states that if alternative treatment is warranted, “the

 12 Care Coordinators will submit this plan to the Claims Fiduciary and/or Stop-Loss Carrier

 13 for prior review and approval. Thus, the Medical Benefit does have stop-loss insurance

 14 and it is distinguishable from the stop-loss insurance in United Food & Commercial

 15 Workers & Employers Arizona Health & Welfare Tr. v. Pacyga, 801. F.2d 1157, 1161-

 16 1162 (9th Cir. 1986) because here the Stop-Loss Insurance decides whether to approve

 17 alternative treatment. The Plan is in fact insured.

 18 VI.    CONCLUSION
 19        Based on the foregoing, the de novo standard of review should be applied because
 20 Quantum did not have discretionary authority to decide Jack’s claim for benefits.

 21 Meritain was the only party that had final discretionary authority to determine Jack’s

 22 claim and it did not exercise that discretion.

 23

 24 DATED: March 30, 2020                         DAVIS LAW GROUP, PLC
 25                                               By:                /s/ D. Jason Davis
                                                              D. Jason Davis
 26                                               Attorneys for Plaintiff John Herzfeld
 27

 28
                                                      10
             PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA, INC. OMNIBUS WELFARE PLAN’S
                        OPPOSITION TO MOTION TO ESTABLISH APPROPRIATE STANDARD OF REVIEW
Case 2:18-cv-09784-ODW-SS Document 90 Filed 03/30/20 Page 12 of 12 Page ID #:1191




  1                                  CERTIFICATE OF SERVICE
  2        I certify that on March 30, 2020, I electronically filed the foregoing
  3   PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA,
  4   INC. OMNIBUS WELFARE PLAN’S OPPOSITION TO MOTION TO
  5   ESTABLISH APPROPRIATE STANDARD OF REVIEW with the Clerk of the
  6   Court for the United States District Court, Central District of California, by using the
  7   CM/ECF system. Participants in the case who are registered CM/ECF users will be
  8   served by the CM/ECF system.
  9

 10

 11
                                                  By:                /s/ D. Jason Davis
 12                                                           D. Jason Davis
                                                  Attorneys for Plaintiff
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                      11
             PLAINTIFF’S REPLY TO DEFENDANT TEVA PHARMACEUTICALS USA, INC. OMNIBUS WELFARE PLAN’S
                        OPPOSITION TO MOTION TO ESTABLISH APPROPRIATE STANDARD OF REVIEW
